Title: From John Quincy Adams to Thomas Boylston Adams, 22 March 1824
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					My dear Brother.
					Washington 22. March 1824.
				
				Your Letters of 29. Decr. (enclosing your annual account) and of 4. February last have been duly received, but I have not had, and have not yet time to examine or remark upon them. I must rely upon your  discretion for the management of those concerns of mine in your hands to which it is impossible for me now to attend—My present object is to transmit the enclosed Letter from the Secretary of War to your Son Thomas, from which you will perceive what is to be done, on his and your part, for his admission as a Cadet at West Point—As he is to repair to that place in the month of June, I recommend that until then he remain at Norwich, and continue assiduously to qualify himself for the conditional admission—I hope and trust that he will not only pass with credit to himself both the examinations in June and January, but that he will so deport himself there, as to do honour to the Institution, and prepare himself for distinguished usefulness in the service of his Country.Your affectionate brother
				
					John Quincy Adams.
				
				
			